Title: To George Washington from Anthony Whitting, 27 March 1793
From: Whitting, Anthony
To: Washington, George



Honrd Sir
Mount Vernon March 27th 1793

Your Letter of the 17th I had the Honor to receive, with respect to the Lucerne Lot (bottom part of) I have not yet had it Cleand up fit for Sowing Grass Seeds On—Your Excelly will remember that it was your particular Orders that none of the Evergreens should be taken up, till you came home in consequence they are all still remaining & are at places very thick So that nothing can be sown, till they are Clumpd & left in single trees as you may think proper—However it is as well to sow the Grass Seeds abt July or Augst as at this time & I dont know but better And While you are down they may be Laid of as may best please you The Potatoes shall be planted agreable to your request as far as the seed will admit of. But we Shall be Obliged to plant all Sizes but they may be kept Seperate to try the difference—We began to Clean & Get ready the fishing Landing on Monday We haul the Shad Sein but as yet catch very few. They Catch Great plenty of Shad below & bring them up to Town in

Vessels they now sell at a half bit each—My Herring Sein is not quite finish’d but will be this Week we shall begin haul for herrings on Monday next. McGinnis disapointed me in knitting the Sein.
Mr Stuart has Got out all the Wheat at River farm & Crow will I believe finish thrashing this week there is now plenty of Wheat in the mill We had a fine Seasonable rain yesterday & this a very fine Day after it Yesterdays rain suits both farms & mill & will enable the miller to Carry on his manufacturing with out delay—We are Listing every Where but Dogue run they are Sowing Oats & Grass seeds I have endeavor’d to Get as much fencing done as possible a Great deal still remains to do before the fences will be in such order as I wish to see them There was not three Good fences on the Whole Estate.
Lynna (Boatswains Daughter) has had a remarkable bad breast after her Lying in[.] Docr Craik has attended her—Blacksmith George has been sick this week past which is a Great Loss at this busy season I was forc’d to take Gardener George into the Shop Yesterday morning this will be an excuse for the Gardr as I think he will require some I am Going to Town to morrow for the first time when I hope to receive Your Excelly Letter of the 24th I have a Great deal to do in Town Some Articles to prepare for fishing and some Bills to pay which have been contracted during my Sickness & some money I expect to receive of Jamieson for ShipStuff sold on 60 Days if so I intend paying Hampsons bill. I Get Strength very fast & on days past I could not walk without Assistance But I now Ride out every fine Day.
We have a report here and at Alexa. that Mrs Frances Washington is at Frederickburgh on her Road to mount Vernon. I am Honrd Sir Your Obdt Servt

A. Whitting


P.S. Greens Report is not come to hand he has been Sick several Days perhaps that Occasioned it.

